In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-1898
CHRISTOPHER JOZEFYK,
                                                Plaintiff-Appellant,
                                 v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
                                               Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
        No. 16-CV-1361 — William C. Griesbach, Chief Judge.
                    ____________________

       ARGUED APRIL 24, 2019 — DECIDED MAY 8, 2019
                ____________________

   Before KANNE, HAMILTON, and ST. EVE, Circuit Judges.
    PER CURIAM. Christopher Jozefyk applied for Disability In-
surance Benefits and Supplemental Security Income, claiming
disability based on several physical and mental conditions,
including degenerative changes in his cervical spine, lumbar
strain, obesity, affective disorder, and anxiety disorder. An
Administrative Law Judge denied benefits, and the district
court concluded that substantial evidence supported the
2                                                  No. 18-1898

ALJ’s decision. Jozefyk raises two arguments on appeal: (1)
the ALJ did not establish a valid waiver of attorney represen-
tation before allowing Jozefyk to proceed pro se at the hearing,
and (2) the residual functional capacity finding did not ac-
count for Jozefyk’s moderate limitations in concentration,
persistence, or pace. Because the record does not substantiate
either argument, we affirm.
                        I. BACKGROUND
   On appeal, Jozefyk addresses only his mental conditions,
so we limit our analysis accordingly.
    Jozefyk was diagnosed with depression in 2001, but he did
not receive consistent treatment for his symptoms until more
than a decade later. In May 2013, psychologist William Camp
diagnosed Jozefyk with generalized anxiety disorder, depres-
sive disorder, and avoidant personality disorder. Jozefyk told
Dr. Camp that he “froze up” in stressful situations and had
diﬃculty being around groups of people. He also reported
short-term memory problems but performed well on
Dr. Camp’s memory assessments. Another doctor, neuropsy-
chologist William Hitch, also evaluated Jozefyk and found
that he had normal memory function and only mild concen-
tration impairments.
    Jozefyk’s medical records were also reviewed by two
agency psychologists: Edmund Musholt (in June 2013) and
Kenneth Clark (in October 2013). Dr. Musholt concluded that
Jozefyk had severe impairments of aﬀective and anxiety dis-
orders, causing moderate limitations in concentration, persis-
tence, or pace. Although Jozefyk had reported memory diﬃ-
culties, Dr. Musholt found no indication of cognitive or
memory problems. But Dr. Musholt opined that, because of
No. 18-1898                                                   3

Jozefyk’s diﬃculties in social settings, he was moderately lim-
ited in his ability to work in coordination with or in proximity
to others. Dr. Clark reviewed an updated medical record and
made the same ﬁndings as Dr. Musholt.
    In November 2014, Jozefyk sought treatment from psychi-
atrist Dr. Guy Powers. Dr. Powers observed that Jozefyk had
moderate functional diﬃculties but was otherwise alert and
oriented. He diagnosed Jozefyk with depressive disorder and
recommended medication and therapy.
    Before his administrative hearing, Jozefyk was sent several
written communications from the Social Security Administra-
tion, including a publication entitled “Your Right to Repre-
sentation,” explaining his right to an attorney, organizations
that could help him ﬁnd an attorney, the fee structure, and the
beneﬁts of representation in disability proceedings. Also, in
his request for a hearing, Jozefyk certiﬁed: “I do not have a
representative. I understand that I have a right to be repre-
sented and that if I need representation, the Social Security
oﬃce or hearing oﬃce can give me a list of legal referral and
service organizations to assist me in locating a representa-
tive.”
    In March 2015, Jozefyk appeared for his ALJ hearing with-
out representation. The ALJ noted on the record that Jozefyk
did not have an attorney and asked him if he was aware of his
right to counsel. Jozefyk responded “yes” and stated that, be-
cause none of the lawyers that he had contacted would take
his case, he decided to proceed by himself. The ALJ oﬀered to
continue the hearing to give Jozefyk more time to ﬁnd an at-
torney, but Jozefyk again stated that he wanted to proceed.
   Jozefyk testiﬁed that he previously worked as a security
guard and a gas station cashier, but he was no longer looking
4                                                  No. 18-1898

for work because of his “really bad anxiety and depression.”
Jozefyk explained that he has diﬃculty getting along with
others because of his mental impairments. Jozefyk’s daily ac-
tivities include spending time on the computer and watching
television. He also occasionally helps his mother with house-
work.
    A vocational expert also testiﬁed at the hearing. The ALJ
asked the expert to consider a hypothetical person with
Jozefyk’s age, education, work experience, and the following
limitations: simple, routine, repetitive tasks requiring no
more than occasional contact with supervisors and cowork-
ers; no contact with the public; and an assigned work area at
least ten to ﬁfteen feet away from coworkers. The expert
opined that this person could not perform Jozefyk’s past
work, but could work as a ﬂoor waxer, kitchen helper, or ma-
chine operator.
    The ALJ applied the standard ﬁve-step analysis,
see 20 C.F.R. § 404.1520(a), and concluded that Jozefyk was
not disabled. At Step 1, the ALJ determined that Jozefyk had
not engaged in substantial gainful activity since his alleged
onset date in December 2011. At Step 2, the ALJ evaluated
Jozefyk’s physical and mental conditions, and concluded that
he was suﬀering from severe impairments—lumbar strain,
obesity, degenerative changes in the cervical spine, and aﬀec-
tive and anxiety disorders—within the meaning of the Act
and regulations. See 20 C.F.R. § 404.1520(c). But at Step 3, the
ALJ determined that these impairments do not meet a listing
for presumptive disability. The ALJ noted, however, that
Jozefyk’s mental impairments cause “moderate” diﬃculties
in social functioning and concentration, persistence, or pace.
No. 18-1898                                                      5

    In assessing Jozefyk’s RFC (Step 4), the ALJ found that
Jozefyk could perform medium exertional work with the re-
strictions enumerated in the hypothetical question to the vo-
cational expert. She aﬀorded the opinions of the agency psy-
chologists “great weight,” and found credible the opinion of
Jozefyk’s treating physician, Dr. Powers, that Jozefyk has
moderate mental impairments while in social settings. But the
evidence as a whole, in the ALJ’s assessment, did not support
a ﬁnding that Jozefyk’s impairments were so severe as to pre-
clude him from engaging in any work activity. The ALJ found
that Jozefyk could not perform his past work as a cashier or
security guard. But at Step 5, the ALJ relied on the vocational
expert’s testimony to conclude that Jozefyk could perform a
diﬀerent job available in the national economy.
   The Appeals Council denied Jozefyk’s request for review,
and the district court upheld the ALJ’s decision.
                            II. ANALYSIS
    Because the Appeals Council denied review, we evaluate
the ALJ’s decision as the ﬁnal word of the Commissioner. See
Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir.), modiﬁed on reh’g
(7th Cir. 2018). The ALJ’s decision will be upheld if supported
by “substantial evidence,” which means “such relevant evi-
dence as a reasonable mind might accept as adequate to sup-
port a conclusion.” Moore v. Colvin, 743 F.3d 1118, 1120–21
(7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401
(1971)).
    Jozefyk ﬁrst argues that the ALJ did not obtain a valid
waiver of his right to counsel before allowing him to proceed
pro se at the hearing. Although Jozefyk is correct that he had a
statutory right to counsel, see 42 U.S.C. § 406, a claimant can
waive that right once advised of “‘(1) the manner in which an
6                                                   No. 18-1898

attorney can aid in the proceedings, (2) the possibility of free
counsel or a contingency arrangement, and (3) the limitation
on attorney fees to 25 percent of past due beneﬁts and re-
quired court approval of the fees.’” Skinner v. Astrue, 478 F.3d
836, 841 (7th Cir. 2007) (quoting Binion v. Shalala, 13 F.3d 243,
245 (7th Cir. 1994)). We mandate more disclosures than the
regulations, which require the agency simply to notify the
claimant in writing of his “options for obtaining attorneys,”
and the “organizations which provide legal services free of
charge.” 42 U.S.C. § 1383(d)(2)(D); 20 C.F.R. § 404.1706; see
also Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir.
2009) (discussing the Seventh Circuit’s standard for waiver).
    Here, Jozefyk was adequately advised of his right to coun-
sel. Months before the hearing, the agency mailed several
written notices explaining his right to an attorney, counsel’s
role in disability proceedings, and available fee arrangements.
Speciﬁcally, the “Your Right to Representation” pamphlet at-
tached to his hearing notices lists, in detail, the admonish-
ments this court requires to establish waiver.
    Jozefyk counters that there is no evidence to prove that he
received the pamphlets and, even if he did receive them, the
ALJ should have repeated the information at the hearing. But
there are several problems with Jozefyk’s arguments. First,
Jozefyk does not deny receiving the pamphlets; he merely
speculates that he might not have (although he would know).
Moreover, the evidence shows that he likely received the
pamphlets and undoubtedly received other right-to-counsel
notices. Jozefyk signed a form conﬁrming that he received at
least one notice, and most of them—including the one mailed
to Jozefyk ﬁve days before he signed the conﬁrmation form—
No. 18-1898                                                     7

speciﬁcally list the pamphlet as an enclosure. And he ap-
peared at the correct place and time for the hearing, suggest-
ing that he received and read the SSA’s letter, to which the
pamphlet was attached. He also certiﬁed in a separate docu-
ment (the request for a hearing) that he understood his right
to representation and that he was aware of referral organiza-
tions that could help him secure counsel.
    Second, so long as it contains the required information,
written notice adequately apprises a claimant of his right to
counsel. Compare Castillo v. Barnhart, 325 F.3d 550, 552 (5th Cir.
2003) (per curiam) (“[T]he numerous written notices Castillo
received … suﬃciently informed her of her right to an attor-
ney.”) with Thompson v. Sullivan, 933 F.2d 581, 584 (7th Cir.
1991) (written notice and oral reminders were insuﬃcient be-
cause they failed “to fully discuss the beneﬁts of legal repre-
sentation or the possibility of contingency arrangements.”).
That’s especially true when the ALJ issues the claimant an oral
reminder at the hearing. See Evangelista v. Sec. of Health and
Human Serv., 826 F.2d 136, 142 (1st Cir. 1987). We decline to
expand an already demanding waiver standard by requiring
the ALJ to recite admonishments that the agency’s own regu-
lations do not require. Moreover, the ALJ was not silent: she
conﬁrmed that Jozefyk was appearing without an attorney
and that he was aware of his right to counsel.
    In any event, Jozefyk has not shown that he was preju-
diced by the lack of counsel because the ALJ adequately de-
veloped the record. “The ALJ’s duty to develop the record
fully and fairly where the claimant proceeds without counsel
is met if the ALJ probes the claimant for possible disabilities
and uncovers all of the relevant evidence.” Binion, 13 F.3d
at 245. To prove prejudice, the claimant must point to speciﬁc,
8                                                    No. 18-1898

relevant facts that the ALJ did not consider. Nelms v. Astrue,
553 F.3d 1093, 1098 (7th Cir. 2009). Here, Jozefyk argues that
the ALJ did not obtain medical records of Jozefyk’s bipolar
diagnosis and did not ask certain questions about his mental
health. But the ALJ asked Jozefyk whether he had any prob-
lems gathering evidence or if he wished to submit other med-
ical documents. Jozefyk listed three missing medical exhibits,
so the ALJ gave Jozefyk extra time to ﬁle them and waited un-
til the documents were submitted to reach a ﬁnal decision.
Moreover, the ALJ heard testimony about Jozefyk’s mental
impairments and their impact on his daily functioning; it is
unclear how more questions on the same issues would have
changed the outcome. Thus, Jozefyk’s waiver of counsel does
not warrant a remand.
    Next, Jozefyk argues that the ALJ’s RFC determination did
not adequately account for his moderate limitations in con-
centration, persistence, or pace. Speciﬁcally, he asserts that the
ALJ omitted accommodations for Jozefyk’s less severe symp-
toms, such as fatigue, loss of energy, and diﬃculty with atten-
tion and concentration. And the limitations that the ALJ did
include, he continues, were not logically connected to record
evidence. See Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir.
2004).
   We see no error in the ALJ’s assessment; she considered all
limitations supported by record evidence. See Yurt v. Colvin,
758 F.3d 850, 857 (7th Cir. 2014). Jozefyk points to self-re-
ported symptoms that doctors, including his own treating
physician, could not conﬁrm. For instance, Jozefyk insists that
he has memory and concentration diﬃculties, but doctors ob-
served that Jozefyk appeared “alert and orientated” and per-
formed well on memory tests. Even so, the ALJ credited
No. 18-1898                                                  9

Jozefyk’s testimony and included accommodations for a
“mild mental functional impairment” in the RFC assessment.
She did not, as Jozefyk contends, discount the less severe im-
pairments entirely. See Denton v. Astrue, 596 F.3d 419, 423–24
(7th Cir. 2010). The ALJ also tied the record evidence to the
limitations included in the RFC ﬁnding, tailoring Jozefyk’s
workplace setting to accommodate his social anxiety.
See Moore, 743 F.3d at 1121 (requiring an ALJ to build a “logi-
cal bridge” between limitations and RFC ﬁnding); Terry v.
Astrue, 580 F.3d 471, 475 (7th Cir. 2009).
    Jozefyk counters that the ALJ failed to impose restrictions
to account for his moderate limitation in concentration, per-
sistence, or pace. He emphasizes that this court has said that
generically conﬁning claimants to “routine tasks and limited
interactions with others” might not adequately capture a
claimant’s limitations. See Varga v. Colvin, 794 F.3d 809, 814
(7th Cir. 2015) (quoting Yurt, 758 F.3d at 858–59)). But
Jozefyk’s case is distinguishable. Although Jozefyk states that
he suﬀers from psychological limitations while alone, accord-
ing to the medical evidence, his impairments surface only
when he is with other people or in a crowd. Indeed, one
agency doctor opined that Jozefyk’s memory and adaptive
functioning were intact, but that he might have moderate dif-
ﬁculties with both in social settings. We have upheld RFC de-
terminations similar to the one here when they adequately ac-
count for the claimant’s demonstrated psychological symp-
toms. See Johansen v. Barnhart, 314 F.3d 283, 288–89 (7th Cir.
2002); see also O’Connor-Spinner v. Astrue, 627 F.3d 614, 619
(7th Cir. 2010) (summarizing similar cases).
   Finally, even if the ALJ’s RFC assessment were ﬂawed, any
error was harmless. See McKinzey v. Astrue, 641 F.3d 884, 892
10                                                             No. 18-1898

(7th Cir. 2011). It is unclear what kinds of work restrictions
might address Jozefyk’s limitations in concentration, persis-
tence, or pace because he hypothesizes none. The ALJ found
that Jozefyk’s memory and concentration were slightly im-
paired, but Jozefyk cites no evidence that those deﬁcits keep
him from performing simple, routine, and repetitive tasks.
See Simila v. Astrue, 573 F.3d 503, 521 (7th Cir. 2009) (claimant
with deﬁciencies in concentration, persistence, or pace can
perform semiskilled work); Sims v. Barnhart, 309 F.3d 424, 431
(7th Cir. 2002) (claimant with moderate limitations in concen-
tration, persistence, or pace can perform “simple and repeti-
tive light work”). Because Jozefyk did not testify about re-
strictions in his capabilities related to concentration, persis-
tence, or pace deﬁcits, and the medical record does not sup-
port any, there are no evidence-based restrictions that the ALJ
could include in a revised RFC ﬁnding on remand.
                              III. CONCLUSION
     For the foregoing reasons, the judgment is AFFIRMED. 1



     1 The Commissioner filed a supplemental brief in this case, purport-
edly triggered by the Supreme Court’s recent decision in Biestek v. Ber-
ryhill, 139 S. Ct. 1148, 1152 (2019). The agency argues that our standard for
articulating functional restrictions caused by moderate limitations in con-
centration, persistence, or pace—a topic that a spate of decisions has ad-
dressed in recent months—is too demanding and even violates federal
regulations. See, e.g., DeCamp v. Berryhill, 916 F.3d 671 (7th Cir. 2019); Win-
sted v. Berryhill, 915 F.3d 466 (7th Cir. 2019). We granted the Commissioner
leave to file the brief before receiving Jozefyk’s opposition to the motion,
so Jozefyk’s response was deemed a motion to reconsider. But we see no
need to reconsider our decision. The Commissioner’s supplemental brief
had little relevance to this case and no bearing on the outcome. We there-
fore DENY Jozefyk’s motion to reconsider as moot.